IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45163

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 675
                                                )
       Plaintiff-Respondent,                    )   Filed: December 19, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
AARON WESLEY NEWMAN,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum period of
       confinement of three years, for possession of a controlled substance with the intent to
       deliver, methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Aaron Wesley Newman pleaded guilty to possession of a controlled substance with the
intent to deliver, methamphetamine, Idaho Code § 37-2732(a)(1)(A). The district court imposed
a unified fifteen-year sentence, with three years determinate. Newman appeals, contending that
his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Newman’s judgment of conviction and sentence are affirmed.